DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 11/05/2021, Applicant, on 02/04/2022, amended claims 1, 8, 15, and 18. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “integrate the recited judicial exception into a practical application of the exception since they reflect an improvement to the conventional methods for prioritizing the display of record field values in a master profile for merged records…Therefore, the claims, in additional to integrating the purported abstract idea to a practical application as discussed above, also include significantly 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.
The claimed subject matter is merely claims a method for calculating and analyzing information regarding record data.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and determining scores). Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (mathematical concepts). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for data fields, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data fields, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but is moot because the arguments do not apply to the current combination of references being used in the current rejection. The 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 15-20), computer program product (claims 8-14), and system (claims 1-7) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
The limitations reciting the abstract idea (Mathematical concepts), as set forth in exemplary claim 1, are: determine a first score based on applying a function to a feature of a first value in a field in a first record; determine a second score based on applying the function to the feature of a second value in the field in a second record; determine a first priority, based on the first score, for displaying the first value in the field in a first profile, and a second priority, based on the second score, for displaying the second value in the field in the first profile; revise…  by a trained …framework which uses feedback associated with the first value and the second value  displayed in the first profile, at least one parameter associated with the function; determine a third score based on applying the function, associated with the revised at least one parameter, to the feature of a third value in the field in a third record; determine a fourth score based on applying the function, associated with the revised at least one parameter, to the feature of a fourth value in the field in a fourth record; and determine a third priority, based on the third score, for displaying the third value in the field in a second profile, and a fourth priority, based on the fourth score, for displaying the fourth value in the field in the second profile. 
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to… machine-learning…; A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code including instructions to… (as recited in claims 1 and 8).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to… machine-learning…; A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code including instructions to… (as recited in claims 1 and 8) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0140]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein determining the first score is further based on applying another function to another feature of the first value in the field in the first record, determining the second score is further based on applying the other function to the other feature of the second value in the field in the second record, determining the third score is further based on applying the other function, associated with the revised at least one parameter, to the other feature of the third value in the field in the third record, and determining the fourth score is further based on applying the other function,SUBSTITUTE SPECIFICATION - CLEAN COPY associated with the revised at least one parameter, to the other feature of the fourth value in the field in a fourth record; wherein determining the first score is further based on applying a second function to a second feature of a fifth value in a second field in the first record, determining the second score is further based on applying the second function to the second feature of a sixth value in the second field in the second record, the first priority is also for displaying the fifth value in the second field in the first profile, the second priority is also for displaying the sixth value in the second field in the first profile, the at least one parameter is also associated with the second function, and the feedback is also associated with the fifth value and the sixth value; wherein determining the third score is further based on applying the second function, associated with the revised at least one parameter, to the second feature of a seventh value in the second field in the third record, determining the fourth score is further based on applying the second function, associated with the revised at least one parameter, to the second feature of an eighth value in the second field in the fourth record, the third priority is also for displaying the seventh value in the second field in the second profile, and the fourth priority is also for displaying the eighth value in the second field in the second profile; wherein the feedback is received from a data steward and comprises the first value, the second value, and a preference for one of the first value and the second value; wherein the function is based on a frequency of a specific value occurring in a set of values; wherein the function is based on a general preference associated with a specific feature ”, without additional elements that integrate the abstract idea into a practical 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110067009 (hereinafter “Hosokaw”) et al., in view of U.S. PGPub 20170053064 to (hereinafter “Bhavani”) et al. 
 As per claim 1, Hosokaw teaches A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
determine a first score based on applying a function to a feature of a first value in a field in a first record; determine a second score based on applying the function to the feature of a second value in the field in a second record; determine a first priority, based on the first score, for displaying the first value in the field in a first profile, and a second priority, based on the second score, for displaying the second value in the field in the first profile; determine a third score based on applying the function, associated with the revised at least one parameter, to the feature of a third value in the field in a third record; determine a fourth score based on applying the function, associated with the revised at least one parameter, to the feature of a fourth value in the field in a fourth record; and determine a third priority, based on the third score, for displaying the third value in the field in a second profile, and a fourth priority, based on the fourth score, for displaying the fourth value in the field in the second profile;Hosokaw 0015-0030: “The present invention provides a method comprising: [0016] receiving, by a computing system, a first set of source code files associated with a specified project; [0017] retrieving, by said computing system, first metrics data comprising first software metrics associated with said first source code files; [0018] generating, by said computing system, a first set comprising said first software metrics; [0019] generating, by said computing system, first evaluation scores associated with said first source code files; [0020] generating, by said computing system, a first graph displaying said first evaluation scores; [0021] first presenting, by said computing system to a user said first graph; [0022] retrieving, by said computing system, a list of reference projects; [0023] second presenting, by said computing system to said user, said list of reference projects; [0024] receiving, by said computing system from said user in response to said second presenting, a selection for a first reference project of said list of reference projects; [0025] retrieving, by said computing system, second metrics data comprising second software metrics associated with second source code files associated with said first reference project; [0026] generating, by said computing system based on said second source code files associated with said first reference project, parameter values associated with an evaluation function used to calculate second evaluation scores and third evaluation scores associated with said first source code files and said second source code files; [0027] generating, by a computer processor of said computing system, said second evaluation 
 Hosokaw may not explicitly teach the following. However, Bhavani teaches:
revise, by a trained machine-learning framework which uses feedback associated with the first value and the second value displayed in the first profile, at least one parameter associated with the function; Bhavani 0129: “The method can comprise conducting a search of the database. The database can be searched by a retrieval module and/or retrieval engine. The retrieval engine can search the database by search parameters of the query. The search parameters to be used can be manually input by the user through the profile module. The search parameters to be used can be learned through the adaptive learning methods of the systems such that when a user profile is loaded, the search parameters can be automatically input for the user. An adaptive learning module can be programmed to execute one or more of the adaptive learning methods. The adaptive learning module can be programmed to format patient data for display on a graphical user interface of an electronic device of a user. The patient data can be displayed with a similarity rating that is generated based on similar patients that can be identified based on an input to the query module and a relevance score. The adaptive learning module can adaptively learn the preferences of a user and update the user's relevance function based on the patient data, similarity rating, and relevance score displayed on the graphical user interface of the electronic display.” 
Hosokaw and Bhavani are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hosokaw with the aforementioned teachings from Bhavani with a reasonable expectation of success, by adding steps that allow the software to revise/update data with the motivation to more efficiently and accurately organize and analyze data [Bhavani 0129]. 
 Claims 89 and 15 are directed to the CRM and method for performing the system of claim 1 above.  Since Hosokaw and Bhavani teach the CRM and method, the same art and rationale apply.
 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110067009  (hereinafter “Hosokaw”) et al., in view of U.S. PGPub 20170053064 to (hereinafter “Bhavani”) et al.  in further view of U.S. PGPub 20170024391 to (hereinafter “Steck”) et al., 
 As per claim 7, Hosokaw, Bhavani, and Steck teach all the limitations of claim 1. 
 Hosokaw and Bhavani may not explicitly teach the following. However, Steck teaches:
wherein the function is based on a general preference associated with a specific feature; Steck 0054, 0066: “the training engine applies a chain rule 470 to compute the derivative of the rank loss function (L) 214 as the derivative of smooth functions, including the derivative of the activation function 212 with respect to the score...  the training engine 216 applies the chain rule 470 to decompose the derivative of the rank loss function 214 with respect to the elements included in the matrix factorization model 152 into multiplication operations between derivatives of smooth mappings. Notably, as part of step 510, the training engine 216 evaluates the rank loss function 214 at the score and computes the derivative of the activation function 212 with respect to the score.”
Hosokaw, Bhavani, and Steck are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hosokaw and Bhavani with the aforementioned teachings from Steck with a reasonable expectation of success, by adding steps that allow the software to utilize math with the motivation to more efficiently and accurately organize and analyze data [Steck 0066].
 Claims 14 and 20 are directed to the CRM and method for performing the system of claim 7 above.  Since Hosokaw, Bhavani, and Steck teach the CRM and method, the same art and rationale apply.  
  Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110067009  (hereinafter “Hosokaw”) et al., in view of U.S. PGPub 20170053064 to (hereinafter “Bhavani”) et al., in further view of U.S. Patent 9256656  (hereinafter “Fankhauser”) et al. 
 As per claim 5, Hosokaw and Bhavani teach all the limitations of claim 1
 Hosokaw and Bhavani may not explicitly teach the following. However, Fankhauser teaches: 
wherein the feedback is received from a data steward and comprises the first value, the second value, and a preference for one of the first value and the second value;Fankhauser 0004: “In certain scenarios, developing the warehouse, populating it, moving the data to a mart and then creating the necessary reports is a large and complex project. In many cases, dozens of developers are needed to develop, test and maintain the ETL code that is needed to produce the final reports. Also associated with the project are analysts, data stewards, data modelers, enterprise architects and project managers. These, combined with the ETL and other developers, result in very large teams that are dedicated to the reporting project…0066: Thus, in accordance with certain embodiments, one or more of the following characteristics may be utilized when calculating a 
Hosokaw, Bhavani, and Fankhauser are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hosokaw and Bhavani with the aforementioned teachings from Fankhauser with a reasonable expectation of success, by adding steps that allow the software to analyze data points with the motivation to more efficiently and accurately organize and validate data [Fankhauser 0066].
 Claims 12 and 19 are directed to the CRM and method for performing the system of claim 5 above. Since Hosokaw, Bhavani, and Fankhauser teach the CRM and method, the same art and rationale apply.
   Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110067009  (hereinafter “Hosokaw”) et al., in view of U.S. PGPub 20170053064 to (hereinafter “Bhavani”) et al., PGPub 20120059853  (hereinafter “Jagota”) et al.  
 As per claim 6, Hosokaw and Bhavani teach all the limitations of claim 1
 Hosokaw and Bhavani may not explicitly teach the following. However, Jagota teaches: 
wherein the function is based on a frequency of a specific value occurring in a set of values;Jagota 0015,0069: “each address data includes a plurality of address fields, wherein the one or more fuzzy matching techniques includes determining a weighted confidence score for at least one of a portion of the plurality of address fields, the weighted confidence scored determined based on a frequency that the portion of the plurality of address fields has appeared in training sets...determining the frequency that this verification or validation of this alias pair has been performed (e.g., by a third party vendor) or the number of times this alias pair has appeared in training sets. Some embodiments increment a value every time the system determines that a particular address field alias-normalization pair exists in a training set and determines a confidence level for that particular pair by calculating a percentage using the value. For instance, if an alias-normalization pair appears in a training set or multiple training sets several times, a confidence level for the pair to be deemed as a match or an alias pair is higher.” 
Hosokaw, Bhavani, and Jagota are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Jagota 0069].
 Claims 13 and 20 are directed to the CRM and method for performing the system of claim 6 above. Since Hosokaw, Bhavani, and Jagota teach the CRM and method, the same art and rationale apply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bunn; Paul. Floating Ranking Of Product Results, .U.S. Patent 8635212 A ranked list of first search results based on a search query may be associated with a first search category, and each first search result may be associated with a first score. A ranked list of second search results based on the search query may be associated with a second, different search category, and a second search result may be associated with a second score. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/